DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop C2-21-15
Baltimore, Maryland 21244-1850

Center for Medicaid and State Operations
SMDL #03-004
April 8, 2003
Dear State Medicaid Director:
The purpose of this letter is to: (1) clarify CMS policy with respect to state recoupment of Medicaid
payments a state has made to a provider for services rendered to a Medicare/Medicaid dual-eligible
beneficiary; and (2) remind states of a provider’s obligation to submit timely a demand bill. Because
the guidance on recoupment of Medicaid payments contained in the December 3, 1999, State
Medicaid Director (SMD) letter is being clarified herein, that letter is hereby rescinded.
State Recoupment of Medicaid Payments
Medicaid is usually the payer of last resort. Except for certain statutory exclusions, you are required
to “cost avoid” claims, rejecting those that may be payable by a third party. If probable third party
liability is not established or benefits are not available from a third party, you must pay the claim if
the services are covered by Medicaid. If the Medicaid agency learns of the existence of a liable third
party after a claim is paid, or benefits become available from a third party after the claim is paid, you
must seek recovery from that third party.
When that third party is Medicare, neither the Medicare nor Medicaid statute, nor HHS's regulations
or policies prohibit any state from recouping its Medicaid payment from providers in the situations
where: (1) Medicare has determined that it is liable for the service at issue; or (2) a beneficiary,
beneficiary representative, or state (as the beneficiary’s subrogee) timely requests the provider to file
a claim with Medicare and the provider fails to submit timely a complete claim to Medicare for the
service at issue, and/or fails to submit such documentation (including medical records) that the
provider has or should have in order for the intermediary to make a substantive coverage
determination on the claim for such service. By “submit timely” we mean within the Medicare
timely filing limits set forth in 42 CFR §424.44, or, where applicable, within such period as extended
under §424.45. By “claim” we mean a submission that is processable, i.e., one that meets the
requirements of a Medicare claim as defined in 42 CFR §424.32(a). By “timely requests” we mean
within a reasonable time prior to the expiration of the Medicare timely filing period contained in
42 CFR §424.44(a).
Provider Obligation to Submit Demand Bills
As noted above, the State Medicaid agency may be the subrogee of a beneficiary. As such, a state
may request the provider to submit a claim for Medicare payment and the provider must honor that
request. Under Medicare policy, if a beneficiary, the beneficiary’s representative or (in the case of
the dual eligibles) a state as the beneficiary’s subrogee, timely requests a provider to file a claim for
services rendered to the beneficiary, the provider is obligated to submit such a “demand bill” to the
appropriate intermediary. Under section 1866(a)(1)(A) of the Social Security Act and regulation
42 CFR §489.21(b), a provider agrees not to charge a beneficiary (or the State as the beneficiary’s

Page 2 - State Medicaid Director
subrogee) for services for which a provider failed to file timely a claim with Medicare despite being
timely requested to do so. Thus, if a provider fails to submit timely a demand bill, the provider
violates its provider agreement with Medicare if it charges the beneficiary (or the beneficiary's
subrogee), or retains any charge already collected from the beneficiary or subrogee, for such services.
Sincerely,
/s/
Dennis G. Smith
Director
cc:
CMS Regional Administrators
CMS Associate Regional Administrators
for Medicaid and State Operations
Michele Mickey
Acting Director, Health Policy Unit
American Public Human Services Association
Joy Wilson
Director, Health Committee
National Conference of State Legislatures
Matt Salo
Director of Health Legislation
National Governors Association
Brent Ewig
Senior Director, Access Policy
Association of State and Territorial Health Officials
Jim Frogue
Acting Director, Health and Human Services Task Force
American Legislative Exchange Council
Trudi Matthews
Senior Health Policy Analyst
Council of State Governments
Chuck Grim
Interim Director
Indian Health Service

Page 3 – State Medicaid Director
J. T. Petherick
Director, Legislative Affairs
National Indian Health Board
Jacqueline Johnson
Executive Director
National Congress on American Indians
Beverly Russell
Executive Director
National Council on Urban Indian Health

